Case 2:19-cv-01717-RGK-AGR Document 88 Filed 10/22/19 Page 1 of 5 Page ID #:962



1    Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
2    David G. Feher (admitted pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
            CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
21
                                             Case No. 2:19-cv-01717-RGK-AGR
22   ALEX MORGAN, et al.,
                                             Assigned to: Judge R. Gary Klausner
23                 Plaintiffs/Claimants,
                                             OPPOSITION TO DEFENDANT’S EX
24   v.                                      PARTE APPLICATION
25   UNITED STATES SOCCER                    Filed concurrently with Declaration of
     FEDERATION, INC.,                       Diana Hughes Leiden
26
                   Defendant/Respondent.
27
28

                         OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
                                  CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 88 Filed 10/22/19 Page 2 of 5 Page ID #:963



1          Plaintiffs Alex Morgan, et al. (“Morgan Plaintiffs”) hereby submit this
2    opposition to Defendant United States Soccer Federation’s (“USSF”) Ex Parte
3    Application for Leave to File a Sur-Reply in Opposition to Plaintiff’s Motion for Class
4    Certification (“Ex Parte Application”).
5    I.    INTRODUCTION
6          USSF has not come close to demonstrating the existence of extraordinary
7    circumstances that satisfy the demanding standard for ex parte relief. USSF waited two
8    weeks after the Morgan Plaintiffs filed their reply brief supporting class certification to
9    seek this relief, which alone shows that there is no “emergency” here. Instead, its
10   Application is a thinly veiled attempt to have the last word on a motion made by the
11   Morgan Plaintiffs, which would subvert this Court’s briefing procedures and prejudice
12   the Morgan Plaintiffs, who have the burden of proof. Nor is there any merits basis for
13   USSF to seek permission to submit a “sur-reply” to respond to legal arguments and
14   evidence presented by the Morgan Plaintiffs in their Reply in Support of their Motion
15   for Class Certification (“Reply”), as the arguments and evidence presented directly
16   rebut the arguments and factual submission made by USSF in its Opposition to the
17   Morgan Plaintiffs’ Motion for Class Certification (“Opposition”).
18   II.   ARGUMENT
19         A.     USSF Does Not Meet the Demanding Standard for Receiving Ex Parte
20                Relief.
21         As this Court has cautioned in the Standing Order issued in this case, “[e]x parte
22   applications are solely for extraordinary relief and should be used with discretion.”
23   Standing Order at 6, ¶10 (emphasis added). Ex parte applications are “rarely justified”
24   because they are “inherently unfair, and they pose a threat to the administration of
25   justice. They debilitate the adversary system.” Mission Power Engineering Co. v.
26   Continental Casualty Co., 883 F. Supp. 488, 490 (C.D. Cal. 1995). “Often, the moving
27   party’s papers reflect days, even weeks, of investigation and preparation; the opposing
28   party has perhaps a day or two. This is due primarily to gamesmanship.” Id.
                                                    1
                            OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
                                     CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 88 Filed 10/22/19 Page 3 of 5 Page ID #:964



1            USSF waited two weeks after reviewing the Reply to ask the Court for permission
2    to address points made by the Morgan Plaintiffs in the Reply. That delay alone defeats
3    any claim of urgency that would warrant ex parte relief. And while USSF stated in
4    email correspondence on October 18 that it would be bringing this application because
5    it “intended to address the points contained in [the] proposed sur-reply at the hearing”
6    that was subsequently removed from the calendar, it would be fundamentally unfair to
7    permit USSF to file a sur-reply with points from its oral argument presentation without
8    giving the Morgan Plaintiffs the opportunity to respond, as it could do so at oral
9    argument.      See Ex. A to the Declaration of Diana Hughes Leiden, Email
10   Correspondence Regarding USSF’s Ex Parte Application.
11           USSF’s application must be rejected for what it is: an attempt to bend the Federal
12   Rules of Civil Procedure and this Court’s Local Rules and get the last word on a motion
13   in which the opposing party bears the burden of proof and thus is entitled to the last
14   word.
15           B.    The Morgan Plaintiffs’ Arguments in Their Reply Are Not New or
16                 Different, and They Properly Presented Additional Evidence to
17                 Respond to the Points Raised in the USSF’s Opposition.
18           It is permissible for the moving party to submit declarations and evidence in
19   connection with a reply brief to respond to the points raised in an opposition. See L.R.
20   7-10 (“[a] moving party may … serve and file a reply memorandum, and declarations
21   and other rebuttal evidence.”) (emphasis added). And while “it is improper for the
22   moving party to introduce . . . different legal arguments in the reply brief than presented
23   in the moving papers,” that is not the case here. See U.S. ex rel. Giles v. Sardie, 191 F.
24   Supp. 2d 1117, 1127 (C.D. Cal. 2000) (emphasis added).
25           The Morgan Plaintiffs showed in their Motion for Class Certification that they
26   all suffered the same injury because they were paid at a lower rate than members of the
27   Men’s National Team pursuant to the team-wide policies set forth in each team’s CBA.
28   See Dkt. 64, Motion for Class Certification, at 4 (“For each category of WNT players—
                                                  2
                          OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
                                   CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 88 Filed 10/22/19 Page 4 of 5 Page ID #:965



1    contracted and non-contracted players—the per-game compensation they receive, prior
2    to any team performance bonuses, is far less than the per-game compensation, prior to
3    performance bonuses, received by members of the MNT.”). The uniform and
4    discriminatory compensation policies of the CBAs, which applied to each of the class
5    representatives, were submitted with the Motion. See Dkt. 64, Exs. A–C to the
6    Declaration of Cardelle Spangler. This is all that is needed to show that Morgan
7    Plaintiffs suffered injury sufficient to confer Article III standing. In response, USSF
8    took the position that the four class representatives received more total compensation
9    than a MNT player, and were therefore not injured and lacked standing.
10         The legal authority and evidence the Morgan Plaintiffs cited in Reply directly
11   rebut this meritless argument, which was directly presented by the USSF. First, the two
12   cases USSF identifies, Bence v. Detroit Health Corp. and Ebbert v. Nassau Cnty,1
13   establish that pay rate, not total compensation, is the relevant comparator, and thus
14   directly respond to and devastate USSF’s opposition argument that the class
15   representatives lack Article III standing. See Dkt. 76, Reply, at 3–4. Second, the
16   calculations in the Declaration of Becca Roux, also included in the Morgan Plaintiffs’
17   Reply Brief, simply apply the per-game payments set forth in the teams’ respective
18   collective bargaining agreements over the relevant time period (which had been
19   previously submitted with the Motion) to illustrate the amounts the class representatives
20   would have made if they received the pay rate granted to the MNT. These calculations
21   are specifically provided to rebut the irrelevant total compensation numbers USSF
22   offered in opposition, which ignore the different and discriminatory rates of pay.
23   Similarly, the MNT game history data and other information in the Declarations of Alex
24
     1
25     USSF points out that Bence and Ebbert involved Equal Pay Act claims, but fails to
     mention hat Plaintiffs cited authority applying Bence’s holding that pay rate, not total
26   compensation, is also the relevant comparator, to a Title VII claim. See EEOC v. Kettler
27   Bros. Inc, 846 F.2d 70, 1988 WL 41053, at *3 (4th Cir. 1988) (unpublished). Indeed,
     there is no logical or statutory reason why the analysis would be any different under
28   Title VII.
                                                 3
                         OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
                                  CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 88 Filed 10/22/19 Page 5 of 5 Page ID #:966



1    Morgan and Carli Lloyd were submitted to refute USSF’s arguments in its Opposition
2    brief.    See Reply at 4 (using MNT game history data to reject USSF’s total
3    compensation arguments by noting that, even under this standard, the Morgan Plaintiffs
4    only made more than MNT players because they played in far more games); Id. at 5
5    (citing the Declarations of Alex Morgan and Carli Lloyd to dispute that the salary they
6    made for their employment on another team, which USSF included in its Opposition, is
7    relevant in comparing the salaries of WNT and MNT players for standing purposes).2
8             Because there is not any non-responsive new evidence in the Reply, there is no
9    basis to permit USSF to file another brief. In fact, the Local Rules expressly bar such
10   a filing absent the special circumstances that would warrant an order by the Court. See
11   L.R. 7-10 (“[a]bsent prior written order of the Court, the opposing party shall not file a
12   response to the reply.”)
13   III.     CONCLUSION
14            USSF has not set forth any valid basis for granting its Ex Parte Application for
15   Leave to File a Sur-Reply. This Court should reject the Application.
16
     Dated: October 22, 2019                 WINSTON & STRAWN LLP
17
                                             By: /s/ Jeffrey L. Kessler
18                                               Jeffrey L. Kessler
                                                 David G. Feher
19                                               Cardelle B. Spangler
                                                 Diana Hughes Leiden
20                                               Jeanifer E. Parsigian
21                                                Attorneys for Plaintiffs
22
     2
       USSF does not cite any authority in which this Court (or any court) found that similar
23
     circumstances warrant ex parte relief. In Braun v. Safeco Ins. Co. of Am., the court
24   granted an ex parte application for leave to file a sur-reply where “Plaintiffs nominally
25   referenced ‘common policies and procedures” in their Motion for Class Certification
     but did not produce any evidence of such policies until filing their Reply.” 2014 WL
26   9883831, at *12 n.12 (C.D. Cal. Nov. 7, 2014) (emphasis added). And in Maritorian
27   v. JP Morgan Chase Bank NA, there was no ex parte application at all; the court granted
     leave to file sur-reply on its own. See 2014 WL 12567790, at *1 (C.D. Mar. 12, 2014)
28   (Klausner, J.).
                                                   4
                           OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION
                                    CASE NO. 2:19-CV-01717-RGK-AGR
